Mr. Justice Cooke delivered the opinion of the court: This is an appeal from an order of the county court of Montgomery county dismissing a petition for the dissolution of Union Drainage District No. 1 of the towns of Raymond and Harvel, county of Montgomery, State of Illinois. A determination of the only question presented by the brief of appellants depends upon the construction to be given section 1 of an act entitled “An act to provide for the dissolution of drainage districts,” approved June 4, 1889, in force July 1, 1889. (Laws of 1889, p. 117.) That section, after the enacting clause, is as follows: “That any drainage district may be dissolved by the order of the county court of the county wherein the same is organized, upon a hearing had on a verified petition praying such dissolution, signed by not less than four-fifths of the adult land owners of such district, who own in the aggregate not less than three-fourths in area of the assessed lands thereof, when it shall be determined by the court that not less than six weeks’ notice of such hearing has been given by posting notices in six of the most public places of the district sought to be dissolved, and by the insertion in a weekly newspaper of such county for six successive weeks next prior to such hearing, and that no indebtedness of such district exists and the costs of dissolution have been advanced: Provided, the waterways and other improvements of dissolved districts shall be and remain for the common use of and improvements by the land owners of said district so dissolved.” The appellants concede that the petitioners did not own three-fourths of the entire acreage of the district. The contention of appellants is, that under this section of the statute the petition is only required to be signed by persons owning three-fourths of the land owned by the adult land owners of the district, and they concede that if it be held that this section requires the four-fifths of the land owners petitioning for dissolution to own three-fourths of all the land in the district, including that owned by minors, then the judgment of the county court should be affirmed. Appellants insist that that part of the section providing that the petition shall be “signed by not less than four-fifths of the adult land owners in such district, who own in the aggregate not less than three-fourths in area of the assessed lands thereof,” means and intends that the petitioners shall be the owners of not less than three-fourths in area of the assessed land owned by the adult land owners, and in support of their contention urge that the words “three-fourths in area of the assessed lands thereof” refer back to the land owned by the adult land owners of the district. This section will not bear that construction. The language is plain and unambiguous. The word “thereof” refers to “district,” and the plain requirement of the section is that the petitioners must own, in the aggregate, not less than three-fourths in area of the assessed land of the district. As the petition did not contain the requisite number of signers it was properly^ dismissed. The judgment of the county court is affirmed. Judgment affirmed.